Citation Nr: 0805823	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

	

THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
calluses, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des, Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have pronounced 
bilateral plantar calluses productive of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the 
tendoachilles on manipulation that is not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral plantar calluses have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic 5299-5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice in connection with his claim 
for an increased evaluation prior to the initial rating 
decision in November 2002.  Nevertheless, the RO did send the 
veteran letters in February 2004 and December 2006, which did 
meet the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for an increased 
evaluation was readjudicated in a statement of the case (SOC) 
and supplemental statements of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the February 2004 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The December 2006 letter also informed the veteran that he 
could submit evidence showing that his disability had 
increased in severity.  It was specifically noted that such 
evidence could be a statement from a physician or statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  The February 2004 and December 2006 
letters also advised the veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim.  The December 2006 letter further 
instructed the veteran to provide any evidence that has not 
been previously considered or information that he may have 
pertaining to his claim.  As such, the notice letters in this 
case did indicate that the veteran must provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 30 percent disability evaluation for 
bilateral plantar calluses pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5276.  His bilateral plantar calluses 
have been rated as analogous to bilateral flatfeet because 
there is no specific diagnostic code for his service-
connected disability.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
The Board notes that Diagnostic Code 5276 does not provide a 
specific measurement or test result, but instead relies on 
evidence showing the disability to be mild, moderate, severe, 
or pronounced.  As such, the veteran is evaluated under a 
diagnostic code containing criteria that would be satisfied 
by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the Board notes that the rating decisions, SOC, and SSOCs 
provided the veteran with the pertinent rating criteria, 
specifically Diagnostic Code 5276.

The notice letters also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the December 2006 letter indicated 
that disability rating can be changed when there are changes 
in the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The December 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
December 2006 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  The 
December 2006 letter further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

Based on the foregoing, the Board finds that the February 
2004 and December 2006 letters informed the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased evaluation and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2004 and December 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 and December 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.   In addition, the 
February 2004 and December 2006 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the December 2006 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the December 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in August 2004 and 
June 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's bilateral plantar callouses are currently 
assigned a 30 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  When an unlisted 
disease, injury, or residual is encountered, requiring 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part, or 
system, of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 
(2007).

Under Diagnostic Code 5276, a 30 percent disability 
evaluation is assigned for severe bilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 50 
percent disability evaluation is warranted for pronounced 
bilateral flatfoot with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendoachilles on 
manipulation not improved by orthopedic shoes or appliances.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for bilateral plantar calluses.  The medical evidence 
of record does now show the veteran to have marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the 
tendoachilles on manipulation not improved by orthopedic 
shoes or appliances.  In this regard, the August 2004 VA 
examination found the veteran to have a normal gait, and he 
was wearing normal hard-soled shoes.  The veteran also had 
normal arches, and his skin on both feet was intact.  In 
fact, the August 2004 VA examiner stated that the veteran did 
not have any plantar calluses at the time of the examination.  

In addition, the June 2007 VA examiner indicated that the 
veteran had small calluses on the lateral fifth toe and 
medial great toe of his right foot.  He did not have calluses 
on his left foot.  The examiner also commented that there was 
no evidence of painful motion, tenderness, abnormal 
weightbearing, or any significant deformity of either foot.  
It was further noted that the veteran had not received any 
treatment for the disability since November 2003.  Indeed, 
the June 2007 examiner indicated that the veteran's account 
of bilateral burning foot pain and eruption of blisters on 
the soles of his feet primarily in the winter and when 
wearing shoes for a prolonged period were consistent with 
tinea pedis as opposed to his service-connected bilateral 
plantar calluses.  Based on the foregoing, the veteran has 
not been shown to have pronounced bilateral plantar calluses, 
and thus, he has not met the criteria for an increased 
evaluation under Diagnostic Code 5276.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral plantar 
calluses is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 30 percent disability evaluation 
under Diagnostic Codes 5299-5276.  Indeed, Diagnostic Code 
5276 specifically contemplates pain on manipulation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the June 
2007 VA examiner indicated that there was no objective 
evidence of painful motion or weakness.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for bilateral plantar calluses.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral plantar calluses have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 30 percent for bilateral plantar 
calluses is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


